Title: To Benjamin Franklin from Thomas Fitzmaurice, 10 September 1770
From: Fitzmaurice, Thomas
To: Franklin, Benjamin


Dear Sir,
Knighton House. Isle Wight. Septr. 10. 1770.
I promised Dr. Hawkesworth that I w’d by this post acquaint you how eagerly we expect your arrival here, we were in hopes that possibly you might have arrived yesterday with Sir Chas. Knowles who means to make a stay of some days here. I flatter myself that you and he will meet yet; he purposes to make a very curious Experiment upon the force and direction of the Winds upon one of our highest neighbouring Downs. Dr. H. and myself have declared that if you dont come soon we will Libel you in the public Advertiser, you don’t know what inferences may be drawn from many of your Experiments which appear so inoffensive at the same time that they are so usefull. In short we shall pour down a sort of Thunder and lightening upon you that you are little conversant with, that is we will abuse you plentifully, tho’ in the mean time he joins his best respects to you with those of, Dear Sir, Your very faithfull and Obedient Humble Servant
Thoms. Fitzmaurice
